IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


FRANK LINDEMUTH,                          : No. 161 WAL 2016
                                          :
                  Petitioner              : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
           v.                             :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (STRISHOCK COAL CO.),               :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.